              Case 2:18-cr-00092-RAJ Document 195 Filed 10/29/20 Page 1 of 4




 1                                                                   HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9     UNITED STATES OF AMERICA,                         Case No. CR18-0092-RAJ
10
                                     Plaintiff,          JOINT STIPULATION AND
11                     v.                                [PROPOSED] ORDER EXTENDING
                                                         DEADLINE FOR MOTIONS IN
12     BERNARD ROSS HANSEN, and                          LIMINE AND REGARDING JURY
       DIANE RENEE ERDMANN,                              SELECTION
13
                                     Defendants.         NOTING DATE: October 29, 2020
14

15

16          IT IS HEREBY STIPULATED by and between all counsel that, subject to Court approval,
17   the deadline for filing motions in limine and regarding jury selection shall be extended from
18   November 6, 2020, to January 8, 2021, with responses (if any) due on January 22, 2021.
19   Additionally, because the government’s production of discovery is ongoing, defendants
20   specifically reserve the right in entering this stipulation to file additional motions if they arise from
21   materials that are subsequently produced.
22          Pursuant to this Court’s Order Continuing Trial and Setting Amended Case Schedule (Dkt.
23   No. 192), the current deadline for filing pretrial motions, including motions in limine and
24   regarding jury selection, is November 6, 2020. Subject to Court approval, the parties have
25
      JOINT STIPULATION AND [PROPOSED]                                                       LAW OFFICES
                                                                                         CALFO EAKES LLP
      ORDER EXTENDING DEADLINE FOR                                                1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
      MOTIONS IN LIMINE AND REGARDING                                            TEL (206) 407-2200 FAX (206) 407-2224
      JURY SELECTION
      (Case No. 18-cr-0092-RAJ) - 1
              Case 2:18-cr-00092-RAJ Document 195 Filed 10/29/20 Page 2 of 4




 1   stipulated to an extension of that deadline to January 8, 2021, as it relates to motions in limine and

 2   regarding jury selection. The parties anticipate that a motion to sever trials of the defendants will

 3   be filed in this matter, and the Court’s ruling on severance will certainly affect the nature and

 4   scope of any motions in limine and jury selection motions. Extending the deadline for filing such

 5   motions until after the Court’s anticipated ruling on the severance issue and other pretrial motions

 6   (the hearing for which is currently scheduled for December 11, 2020), will allow the parties to

 7   streamline motions in limine and on jury selection.

 8          At this time, the parties do not foresee this extension causing delay to any other currently

 9   set deadlines. If the Court approves the parties’ stipulation, the parties will file any motions in

10   limine and regarding jury selection on or before January 8, 2021, with responses due on or before

11   January 22, 2021.

12          For the above reasons, and subject to Court approval, the parties hereby agree and stipulate

13   that the deadline for the parties to file motions in limine and regarding jury selection shall be

14   extended to January 8, 2021, with responses (if any) due on or before January 22, 2021.

15          It is so stipulated.

16          Dated this 29th day of October, 2020.

17                                               Respectfully submitted,

18                                               BRIAN T. MORAN
                                                 United States Attorney
19

20                                               By:        s/ Brian Werner
                                                       BRIAN WERNER
21                                                     BENJAMIN T. DIGGS
                                                       Assistant United States Attorneys
22                                                     700 Stewart Street, Suite 5220
                                                       Seattle, Washington 98101
23                                                     Telephone: (206) 553-7970
                                                       brian.werner@usdoj.gov
24                                                     benjamin.diggs@usdoj.gov
25
      JOINT STIPULATION AND [PROPOSED]                                                      LAW OFFICES
                                                                                        CALFO EAKES LLP
      ORDER EXTENDING DEADLINE FOR                                               1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      MOTIONS IN LIMINE AND REGARDING                                           TEL (206) 407-2200 FAX (206) 407-2224
      JURY SELECTION
      (Case No. 18-cr-0092-RAJ) - 2
            Case 2:18-cr-00092-RAJ Document 195 Filed 10/29/20 Page 3 of 4




 1
                                        CALFO EAKES LLP
 2
                                        By:         s/ Angelo J. Calfo
 3
                                              Angelo J. Calfo, WSBA #27079
 4                                            Patty Eakes, WSBA # 18888
                                              Henry C. Phillips, WSBA #55152
 5                                            1301 Second Avenue, Suite 2800
                                              Seattle, WA 98101
 6                                            Telephone: (206) 407-2200
                                              Fax: (206) 407-2224
 7                                            angeloc@calfoeakes.com
                                              pattye@calfoeakes.com
 8                                            henryp@calfoeakes.com
 9
                                        Attorneys for Defendant Bernard Ross Hansen
10

11                                      CORR CRONIN LLP

12                                      By:          s/ Steven W. Fogg
                                              Steven W. Fogg, WSBA No. 23528
13                                            Benjamin C. Byers, WSBA No. 52299
                                              1001 Fourth Avenue, Suite 3900
14                                            Seattle, Washington 98154
                                              (206) 625-8600 Phone
15
                                              (206) 625-0900 Fax
16                                            sfogg@corrcronin.com
                                              bbyers@corrcronin.com
17
                                        By:          s/ Russell M. Aoki
18                                            Russell M. Aoki, WSBA No. 15717
                                              AOKI LAW PLLC
19                                            1200 Fifth Avenue, Suite 750
                                              Seattle, Washington 98101
20                                            (206) 624-1900 Phone
21                                            (206) 442-4396
                                              russ@aokilaw.com
22
                                        Attorneys for Defendant Diane Renee Erdmann
23

24

25
     JOINT STIPULATION AND [PROPOSED]                                          LAW OFFICES
                                                                           CALFO EAKES LLP
     ORDER EXTENDING DEADLINE FOR                                   1301 SECOND AVENUE, SUITE 2800
                                                                    SEATTLE, WASHINGTON 98101-3808
     MOTIONS IN LIMINE AND REGARDING                               TEL (206) 407-2200 FAX (206) 407-2224
     JURY SELECTION
     (Case No. 18-cr-0092-RAJ) - 3
              Case 2:18-cr-00092-RAJ Document 195 Filed 10/29/20 Page 4 of 4




 1                                       [PROPOSED] ORDER

 2           THIS MATTER having come on before the above-entitled Court upon stipulation of

 3   counsel, and the Court having examined the records and being fully advised in the matter, now,

 4   therefore,

 5          IT IS HEREBY ORDERED that the deadline for filing motions in limine and regarding

 6   jury selection shall be extended from November 6, 2020 to January 8, 2021, with responses (if

 7   any) due on or before January 22, 2021.

 8          Based on the foregoing, IT IS SO ORDERED.

 9          DATED this _____ day of __________________, 2020

10
                                                 _______________________________________
11                                               THE HONORABLE RICHARD A. JONES
                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
      JOINT STIPULATION AND [PROPOSED]                                                 LAW OFFICES
                                                                                   CALFO EAKES LLP
      ORDER EXTENDING DEADLINE FOR                                          1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
      MOTIONS IN LIMINE AND REGARDING                                      TEL (206) 407-2200 FAX (206) 407-2224
      JURY SELECTION
      (Case No. 18-cr-0092-RAJ) - 4
